4 Ill. App. 2d 112 (1954)
123 N.E.2d 587
Adrienne Falcon and Joseph Falcon, Appellants,
v.
Albert La Roche, Appellee.
Gen. No. 46,405.
Illinois Appellate Court  First District, Third Division.
December 29, 1954.
Released for publication January 27, 1955.
John G. Phillips, for appellants.
Kirkland, Fleming, Green, Martin & Ellis, for appellee.
Max E. Wildman, John M. O'Connor, Jr., and John J. Edman, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE KILEY.
Reversed and remanded.
Not to be published in full.